Citation Nr: 1520740	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-30 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD


J.C. Chapman


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2004.  He also had a period of active duty for training from June 2003 to August 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision that awarded service connection for PTSD and assigned a 50 percent rating, effective May 21, 2010.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that his PTSD is more severe than is reflected by his current 50 percent rating.  He was last evaluated by VA to assess the severity of this disability in August 2011.  He subsequently submitted a statement indicating that since his examination, he has begun having homicidal ideations towards a person and he is barricading the doors in his house.  He reported being in "military mode protecting [his] family."  He has also submitted updated treatment records, including a March 2012 treatment record noting elevated PTSD symptoms.  Further, in his September 2013 substantive appeal, the Veteran reported continuing to suffer from anxiety, depression and anger issues and stated that he has had 11 jobs in the past 9 years as a result.  He also indicated that he did not fully explain his psychiatric condition [on VA examination] for fear he would be taken away to a hospital.  In light of these allegations of worsening and the length of the intervening period, an examination to assess the current severity of the Veteran's PTSD is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all updated or outstanding treatment records regarding the Veteran's PTSD.

2.  Schedule the Veteran for an examination to determine the current severity of his PTSD.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms, including the impact they have on his occupational and social functioning.  It is imperative that the record be made available to the examiner for review in connection with the examination.  

3.  Then review the record and readjudicate the claim for an increased rating for PTSD.  If it remains denied, issue an appropriate supplemental statement of the case and allow the Veteran opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




